Opinion issued May 12, 2015




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-13-00929-CV
                          ———————————
                        JAL B. GUZDER, Appellant
                                      V.
         HAYNES AND BOONE, LLP, SARAH TEACHOUT, AND
                    PAUL SEARLES, Appellees


                  On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-31165


                        MEMORANDUM OPINION

      Appellant, Jal B. Guzder, has filed an unopposed motion to “consolidate”

this appeal with the appeal in cause number 01-13-00985-CV. On September 23,

2013, the trial court, in cause number 2013-31165, dismissed appellant’s claims

against appellees, Haynes and Boone, LLP, Sarah Teachout, and Paul Searles. The
order states that it is interlocutory. On October 11, 2013, the trial court granted

appellees’ motion to sever “all claims and causes of action” brought by Guzder

into separate trial court cause number 2013-31165-A, styled as Jal B. Guzder v.

Haynes and Boone, LLP, Sarah Teachout, and Paul Searles, making final its

interlocutory dismissal.   See Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex.

1995).

      On October 13, 2013, appellant filed a notice of appeal in “Cause Number

2013-31165,” which was assigned appellate cause number 01-13-00929-CV. On

November 13, 2013, appellant filed a “First Amended Notice of Appeal” from the

severed case, “Cause Number 2013-31165-A,” which was assigned a new

appellate cause number, 01-13-00985-CV.

      The Court grants appellant’s motion, directs the Clerk of the Court to move

the records filed in appellate cause number 01-13-00929-CV into appellate cause

number 01-13-00985-CV and orders that the appeal proceed under appellate cause

number 01-13-00985-CV. We dismiss appellant’s appeal from the trial court’s

interlocutory order in appellate cause number 01-13-00929-CV. See, e.g., Beames

v. Hooks, No. 01-14-00105-CV, 2014 WL 1481273, at *1 (Tex. App.—Houston

[1st Dist.] Apr. 15, 2014, no pet.) (mem. op.); BBG Group, L.L.C. v. MBI Global,

L.L.C., No. 14-12-00247-CV, 2012 WL 3241557, at *1 (Tex. App.—Houston

[14th Dist.] Aug. 9, 2012, no pet.) (mem. op.).



                                         2
      Accordingly, we dismiss this appeal. We dismiss all other pending motions

as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        3